Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) is between William Boyer (the “Employee”)
and Southcross Energy Partners GP, LLC, a Delaware limited liability company
(the “Company”), and is effective as of November 14, 2016 (the “Effective
Date”).

WHEREAS, Employee is employed as an at-will employee of Company; and

WHEREAS, the Company and Employee desire to enter into this Agreement to provide
an incentive for Employee to remain an employee of the Company.

NOW, THEREFORE, in consideration of the promises and mutual agreements,
provisions and covenants contained herein and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Parties agree
as follows:

1.    Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms when used herein shall have the meanings set forth below.

(a)    “Bonus” means the annual target amount of the bonus, expressed as a
percentage of Base Salary, for which Employee is eligible as of the Termination
Date under the annual bonus plan sponsored by the Company.

(b)    “Base Salary” means the annual base salary of Employee in effect as of
the Termination Date, which amount does not include any bonus, commission,
incentive pay, overtime, equity compensation grants or exercises, auto or travel
allowance, or other similar payments or compensation.

(c)    “Cause” means, Employee’s (i) failure to satisfactorily perform
Employee’s material duties or to devote Employee’s full time and effort to
Employee’s position; (ii) violation of any material Company policy that remains
unremedied after reasonable notice to cure the violation; (iii) failure to
follow lawful directives from the Company’s Chairman, President and Chief
Executive Officer, the Board of Directors, or Employee’s direct supervisor,
(iv) negligence or material misconduct; (v) dishonesty or fraud; or (vi) felony
conviction.

(d)    “Code” means the Internal Revenue Code of 1986, as amended, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury or the Internal Revenue Service with respect thereto.

(e)    “General Release Agreement” means an agreement to be executed by Employee
as a precondition to receipt of the termination payments as set forth below that
provides, among other things, for a comprehensive release of all claims Employee
may have against the Company, its subsidiaries and affiliates, and its officers,
directors, employees, and agents, an agreement not to solicit Company employees
for a period of one year following the Termination Date, an agreement to
maintain the confidentiality of the Company’s confidential and proprietary
information and to assist the Company, its subsidiaries and affiliates in
connection with any legal process that relates to any matter Employee has
knowledge of.

(f)    “Good Reason” means (i) a material change in Employee’s job duties and
responsibilities; (ii) a material reduction in Employee’s Base Salary unless the
reduction applies to all Company employees employed at similar levels; or
(iii) a change in the location that Employee regularly works of more than
twenty-five (25) miles.

(g)    “Sale Event” means: (i) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, other than
the Company, Charlesbank Capital Partners, LLC, EIG BBTS Holdings, LLC, TW BBTS
Aggregator LP or Southcross Holdings LP or any of their respective Affiliates
(as determined immediately prior to such event), shall become the beneficial
owners, by way of merger, acquisition, consolidation, recapitalization,
reorganization or otherwise, of fifty percent (50%) or more of the combined
voting power of the equity interests in the Company or Southcross Energy
Partners, L.P. (the “Partnership”); (ii) the limited partners of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership,

 

1



--------------------------------------------------------------------------------

(iii) the sale or other disposition by the Company or the Partnership of all or
substantially all of its assets in one or more transactions to any Person other
than the Company, the Partnership, Charlesbank Capital Partners, LLC, EIG BBTS
Holdings, LLC, TW BBTS Aggregator LP or Southcross Holdings LP or any of their
respective Affiliates; or (iv) a transaction resulting in a Person other than
the Company, Charlesbank Capital Partners, LLC, EIG BBTS Holdings, LLC, TW BBTS
Aggregator LP or Southcross Holdings LP or any of their respective Affiliates
(as determined immediately prior to such event) being the sole general partner
of the Partnership.

(h)    “Separation from Service” means Employee’s “separation from service” with
the Company as such term is defined in Code Section 409A and Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

(i)    “Severance Payment” means an amount equal to 12 months of Employee’s
annual Base Salary, including any payments received or due under any other
severance agreement.

(j)    “Termination Date” means the date on which Employee’s employment with the
Company involuntarily ends and shall have the meaning of “involuntary separation
from service” within the meaning of Code Section 409A and Treasury Regulation
Section 1.409A-1(h) or any successor provision thereto.

2.    Termination Payments and Benefits.

(a)    Reason other than Sale Event. In the event of a Separation from Service
for any reason other than (i) a termination by the Company within 12 months
following a Sale Event, (ii) termination by the Company without Cause, or
(iii) resignation by Employee for Good Reason, Employee shall be entitled to
Employee’s Base Salary earned through the date of termination.

(b)    Termination. In the event of a Separation from Service due to (i) a
termination by the Company within 12 months following a Sale Event,
(ii) termination by the Company without Cause, or (iii) resignation by Employee
for Good Reason, Employee shall be entitled to the following benefits:

(A)    Base Salary through the date of termination;

(B)    the Bonus;

(C)    the Severance Payment; and

(D)    reimbursement for the cost of COBRA coverage for 12 months.

(c)    Conditions to Receipt of Severance Payment and other benefits. Employee
shall not be entitled to receive the benefits described in Section 2(b) or any
portion thereof:

(i)    if Employee’s employment terminates for any reason (whether before or
after a Sale Event) other than a termination by the Company without Cause or a
resignation by Employee for Good Reason, including, without limitation, a
termination by the Company for Cause or resignation for other than Good Reason;
and

(ii)    unless, on or before the 60th day following the Termination Date (the
“Payment Date”), Employee has executed and not revoked the General Release
Agreement and all applicable periods have expired.

(d)    Timing of Severance Payment. Assuming that the conditions to receipt of
the Severance Payment and other benefits as described in Section 2(c) above have
been met, the Company shall pay Employee the benefits described in Sections
2(b)(A)-(C) on the Payment Date. The payments specified in Section 2(b)(D) shall
begin after the Payment Date.

 

2



--------------------------------------------------------------------------------

(e)    Form of Payment. The payments specified in Sections 2(b)(A)-(C) shall be
paid in a lump sum, less withholding for applicable taxes. The payments
specified in Section 2(b)(D) shall be made on behalf of Employee by the Company.

3.    Section 409A. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment provided under the
Agreement become subject to (a) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the Code or (b) the interest and additional tax set
forth within Section 409A(a)(1)(B) of the Code (collectively, “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.
Notwithstanding the foregoing, no particular tax result for Employee with
respect to any income recognized by Employee in connection with this Agreement
is guaranteed. Notwithstanding anything to the contrary in this Agreement, with
respect to any amounts payable to Employee under this Agreement in connection
with a termination of Employee’s service with the Company that would be
considered “non-qualified deferred compensation” under Section 409A of the Code,
in no event shall a termination of service be considered to have occurred under
this Agreement unless such termination constitutes Employee’s “Separation from
Service” with the Company.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Employee pursuant to this
Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(4) (relating to short-term deferrals). However, to the
extent any such payments are treated as “non-qualified deferred compensation”
subject to Section 409A of the Code, and if Employee is deemed at the time of
his Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any payment to which Employee is entitled under this Agreement is required in
order to avoid a prohibited payment under Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be made to Employee prior to the earlier of (A) the
expiration of the six-month period measured from the date of Employee’s
Separation from Service or (B) the date of Employee’s death. Upon the earlier of
such dates, such payment deferred pursuant to this Section 3 shall be paid in a
lump sum to Employee (or to Employee’s estate). The determination of whether
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his Separation from Service shall be made by the
Company in accordance with the terms of Section 409A of the Code, and applicable
guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

4.    Not a Contract of Employment. This Agreement is not a contract of
employment and does not guarantee Employee employment for any specified period
of time.

5.    Confidentiality. Employee agrees that this Agreement and all discussions
and negotiations concerning this Agreement and its terms shall be confidential
and shall not be disclosed to anyone other than Employee’s spouse and financial
advisor and only after Employee has received assurances from such person(s) to
abide by the terms of this Section 5. Employee acknowledges that the Company may
have an obligation to file or disclose this Agreement to governmental agencies.

6.    Assignment. No interest of Employee under this Agreement, or any right to
receive any payment or distribution hereunder, shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind, nor may such interest or right to receive a payment
or distribution be taken, voluntarily or involuntarily, for the satisfaction of
the obligations or debts of, or other claims against Employee, including claims
for alimony, support, separate maintenance, and claims in bankruptcy proceedings
with respect to Employee.

7.    Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Employee and such officer as may be specifically designated by the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

8.    Choice of Law; Venue. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Texas. Any dispute arising under or relating to this Agreement shall be resolved
exclusively in Dallas County, Texas.

 

3



--------------------------------------------------------------------------------

9.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to any severance payments and supersedes all previous
agreements with respect to this matter or for payment of any severance,
retention bonus, or employment related bonus after the Effective Date. No term,
provision, or condition of this Agreement may be modified in any respect except
by a writing executed by both of the parties hereto. No person has any authority
to make any representation or promise not set forth in this Agreement. This
Agreement has not been executed in reliance upon any representation or promise
except those contained herein.

10.    Validity. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

11.    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

12.    Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the Effective Date:

 

SOUTHCROSS ENERGY PARTNERS GP, LLC   EMPLOYEE: By:  

/s/ John E. Bonn

  By:  

/s/ William Boyer

Name:   John E. Bonn   Name:   William Boyer Title:   President and Chief
Executive Officer  

 

5